            Case 1:20-cv-00421-JLT Document 24 Filed 08/20/21 Page 1 of 1


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL CHRISTOPHER JUNIEL,                            )   Case No.: 1:20-cv-0421 JLT
                                                            )
12                    Plaintiff,                            )   ORDER AWARDING ATTORNEY’S FEES AND
                                                            )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13           v.                                             )
                                                            )   (Doc. 23)
                              1
14   KILOLO KIJAKAZI,                                       )
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )

17           On August 19, 2021, Michael Christopher Juniel and Kilolo Kijakazi, Acting Commissioner of

18   Social Security, stipulated for the award of attorney’s fees and expenses in the amount of $5,804.89

19   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 23) Accordingly, the Court

20   ORDERS: Subject to the terms of the stipulation, Plaintiff is AWARDED fees and expenses in the

21   amount of $5,804.89 under 28 U.S.C. § 2412(d).

22
23   IT IS SO ORDERED.

24       Dated:      August 20, 2021                                     _ /s/ Jennifer L. Thurston
25                                                        CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28           1
               This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
     Social Security, as the defendant. See Fed. R. Civ. P. 25(d).
